Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kendria Pearson on 11 February 2021.

The application has been amended as follows: 
Claim 4 Line 2:  Change “about 0.05 inches and about 0.25 inches.” to “0.05 inches and 0.25 inches.”
Claim 6 Line 2:  Change “about 10 degrees and about 25 degrees” to “10 degrees and 25 degrees”
Claim 9 Line 2:  Change “about 0.11” to “0.11”
Claim 9 Line 3:  Change “about 0.20 and” to “0.20 and”
Claim 10 Line 2:  Changes “about 2 degrees” to “2 degrees”
Claim 11 Line 13:  Change “said cylindrical body;” to “said cylindrical body such that said cutout portions twist about said longitudinal axis;”
Claim 14 Line 2:  Change “about 0.05 inches and about 0.25 inches.” to “0.05 inches and 0.25 inches.”
Claim 18 Line 2:  Change “about 0.11” to “0.11”
Claim 18 Lines 2-3:  Change “about 0.20 and” to “0.20 and”
Claim 19 Line 2:  Changes “about 2 degrees” to “2 degrees”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, taken alone or in combination, fails to disclose the collective limitations of each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641